Title: To James Madison from Theodorus Bailey, 10 November 1808
From: Bailey, Theodorus
To: Madison, James



Sir,
New York 10th. November 1808

I have just been informed, that an appointment of Commercial Agent for the United States at the Port of Bourdeaux in France, will probably take place within a short time; and that Captain William Shaler of this City, who is now in Europe on commercial business, has been recommended by his Friends, to our Executive for this purpose.  I have had the pleasure of an acquaintance for several years past, with this Gentleman, and beg leave to give you the information I possess respecting him.  He was taken when a youth, into the Counting House of Nathaniel G Ingraham Esquire, a respectable Merchant of this City; where he received the rudiments of his commercial Education and during the same time made considerable proficiency in the Study of History and miscellaneous literature.  After he had served the customary period in a Counting House, and while yet young; he was sent abroad as Supercargo, and a considerable mercantile Capital committed to his exclusive management.  He has continued this course of business, with little variation, ever since; greatly to his own, as well as the emolument of his Employer: In this pursuit he has navigated every sea and visited every quarter of the world.  He possesses great acuteness in business; and a rare talent for acquiring Languages; He speaks with fluency most of those of Europe, especially the french; he having resided in that Country for some time.  But the brightest Traits in his Character are, his modesty and Integrity.  In Politics he is a uniform republican, and friendly to Mr. Jefferson’s Administration.  Mr. Shaler is known to our Senators in Congress, to whom I take the Liberty to refer you for further information, and in confirmation of the Character I have given him, I have only to add, that in the Event of his appointment to the Station in question, he will, in my humble opinion, acquit himself with reputation; justify his Friends who have recommended him; and satisfy the Government in the faithful exercise of the Trust committed to him.  With great respect and consideration I have the honor to be, Sir, Your most Ob Servant.

Theodorus Bailey.

